     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 1 of 19




 1   Brian R. Chavez-Ochoa
     Chavez-Ochoa Law Offices, Inc.
 2   4 Jean Street, Suite 4
     Valley Springs, CA 95252
 3   (209) 772-3013
     (209) 772-3090 Fax
 4   chavezochoa@yahoo.com
 5   David A. Cortman, AZ Bar No. 029490**
     Kevin H. Theriot, AZ Bar No. 030446**
 6   Kenneth J. Connelly, AZ Bar No. 025420**
     Alliance Defending Freedom
 7   15100 North 90th Street
     Scottsdale, Arizona 85260
 8   (480) 444-0020
 9   (480) 444-0028 Fax
     dcortman@ADFlegal.org
10   ktheriot@ADFlegal.org
     kconnelly@ADFlegal.org
11

12   Counsel for Intervenor-Defendant

13                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
14

15    THE STATE OF CALIFORNIA, et al.,
16           Plaintiffs,                        Case No. 4:17-cv-05783-HSG
      v.
17
      ALEX M. AZAR II, in his official          SUPPLEMENTAL BRIEF OF
18    capacity as Secretary of the U.S.         INTERVENOR-DEFENDANT
19    Department of Health and Human            MARCH FOR LIFE EDUCATION
      Services, et al.,                         AND DEFENSE FUND
20           Defendants,
21    and,

22    THE LITTLE SISTERS OF THE
      POOR JEANNE JUGAN
23    RESIDENCE,
24           Intervenor-Defendant,

25    and,
      MARCH FOR LIFE EDUCATION
26
      AND DEFENSE FUND,
27           Intervenor-Defendant.
28
              Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 2 of 19




 1                                                      TABLE OF CONTENTS

 2   Introduction .............................................................................................................................. 1
 3   I.        The Final Rules are neither arbitrary nor capricious. .............................. 3
 4             A.         The Final Rules are a proper fit for the problem
 5                        recognized by the Departments. .............................................................. 3

 6             B.         The Departments considered and accounted for all
                          potential effects of the Final Rules before promulgating
 7                        them. ..................................................................................................................... 7
 8             C.         The Departments gave a reasoned explanation for the
                          Final Rules......................................................................................................... 8
 9
10             D.         The Departments meaningfully replied to comments. ................. 11

11             E.         The Moral Exemption is permissible. .................................................. 11

12   II.       The Final Rules do not violate Section 1554 by creating
               unreasonable barriers to care............................................................................. 13
13
     III.      The Final Rules do not violate Section 1557 by discriminating
14
               against women. .......................................................................................................... 14
15
     Conclusion ............................................................................................................................... 15
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   i
                    Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 3 of 19




 1                                               Table of Authorities

 2   Cases

 3   Associated Dog Clubs of New York State, Inc. v. Vilsack,
           75 F. Supp. 3d 83 (D.D.C. 2014) ......................................................................... 4
 4
     Bostock v. Clayton County,
 5
           140 S. Ct. 1731 (2020) ....................................................................................... 14
 6
     Bowman Transportation, Inc. v. Arkansas-Best Freight System, Inc.,
 7       419 U.S. 281 (1974) ....................................................................................... 9, 10
 8   California v. Health & Human Services,
           351 F. Supp. 3d 1267 (N.D. Cal. 2019) ............................................................... 9
 9
10   Citizens to Preserve Overton Park, Inc. v. Volpe,
            401 U.S. 402 (1971) ............................................................................................. 9
11
     Department of Health & Human Services v. California,
12         No. 19-1038, 2020 WL 3865243 (U.S. July 9, 2020)........................................... 1
13   Doe v. Bolton,
14          410 U.S. 179 (1973) ............................................................................................. 6

15   Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania,
            140 S. Ct. 2367 (2020) ............................................................................... passim
16
     Little Sisters of the Poor v. California,
17          No. 19-1053, 2020 WL 3865245 (U.S. July 9, 2020)........................................... 1
18
     March for Life Education & Defense Fund v. California,
19        No. 19-1040, 2020 WL 3865244 (U.S. July 9, 2020)........................................... 1

20   Motor Vehicle Manufacturers Association of United States, Inc. v. State Farm
           Mutual Automobile Insurance Co.,
21         463 U.S. 29 (1983) ......................................................................................... 8, 12
22
     National Shooting Sports Foundation, Inc. v. Jones,
23         716 F.3d 200 (D.C. Cir. 2013) ............................................................................. 4

24   Pennsylvania v. Trump,
          351 F. Supp. 3d 791 (E.D. Pa. 2019) ................................................................. 11
25
     Roe v. Wade,
26
            410 U.S. 113 (1973) ............................................................................................. 6
27
     Stewart v. Spencer,
28        344 F. Supp. 3d 147 (D.D.C. 2018) ................................................................... 12
                                                 ii
                  Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 4 of 19



     United States v. Seeger,
 1
           380 U.S. 163 (1965) ............................................................................................. 6
 2
     Welsh v. United States,
 3         398 U.S. 333 (1970) ............................................................................................. 6

 4   Statutes
 5   42 U.S.C. § 18114 ......................................................................................................... 13
 6
     Regulations
 7
     83 Fed. Reg. 57,536 (Nov. 15, 2018) ................................................................ 4, 7, 8, 14
 8
     83 Fed. Reg. 57,592 (Nov. 15, 2018) .................................................................... passim
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 iii
                  Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 5 of 19




 1                                          Introduction

 2          In Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S.
 3   Ct. 2367 (2020), the Supreme Court rejected the core basis upon which this Court
 4   granted Plaintiffs a preliminary injunction and the Ninth Circuit affirmed—that
 5   the federal agencies tasked with administering the ACA lacked the authority to
 6   issue the religious and moral exemptions to the contraceptive requirement that the
 7   Health Resources and Services Administration created.1 In fact, the Supreme Court
 8   held that quite the opposite is true—“the plain language of the [ACA] clearly allows
 9   the Departments to create the preventive care standards as well as the religious and
10   moral exemptions.” Little Sisters, 140 S. Ct. at 2382. Little Sisters also rejected the
11   arguments that (1) the Final Rules were procedurally defective, and (2) the
12   Departments were not allowed to consider RFRA in deciding whether to exempt
13   religious objectors. Id. at 2382-86.
14          More specifically, in upholding the Departments’ statutory authority to issue
15   the religious and moral exemptions, the Supreme Court concluded that “HRSA has
16   virtually unbridled discretion to decide what counts as preventive care and
17

18   1 The Little Sisters opinion was handed down on July 8, 2020. The next day the
     Court granted the petitions for certiorari filed by the federal defendants and
19   intervenors in this case and reversed and remanded to the Ninth Court “for further
     consideration in light of” that opinion. Dep’t of HHS v. California, No. 19-1038, 2020
20
     WL 3865243 (U.S. July 9, 2020); March for Life Educ. & Defense Fund v. California,
21   No. 19-1040, 2020 WL 3865244 (U.S. July 9, 2020); Little Sisters of the Poor v.
     California, No. 19-1053, 2020 WL 3865245 (U.S. July 9, 2020). The Ninth Circuit
22   then requested supplemental briefs from the parties addressing the effect of Little
     Sisters on this case. State of California, et al. v. The Little Sisters of the Poor, et al.,
23
     19-15072, Dkt. No. 193 (Aug. 13, 2020). On October 8, 2020, the Ninth Circuit
24   vacated this Court’s preliminary injunction and remanded to this Court for further
     proceedings consistent with Little Sisters. State of California, et al. v. The Little
25   Sisters of the Poor, et al., 19-15072, Dkt. No. 206 (Oct. 8, 2020). On October 20, 2020
     this Court ordered the supplemental briefing requested by the parties to address
26
     “the import of the Supreme Court’s [Little Sisters] decision and its impact on
27   Plaintiffs’ claims and the pending dispositive motions before th[e] Court.” Dkt. No.
     431.
28
                                              1
               Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 6 of 19




 1   screenings,” and further concluded that “the same capacious grant of authority that

 2   empowers HRSA to make these determinations leaves its discretion equally

 3   unchecked in other areas, including the ability to identify and create exemptions

 4   from its own Guidelines.” Little Sisters, 140 S. Ct. at 2380. Rejected too were

 5   Plaintiffs’ arguments sounding in any asserted procedural infirmity in the

 6   Departments’ promulgation of the Final Rules. Little Sisters resolved this issue by

 7   concluding that the Final Rules are procedurally valid. More specifically, the Court

 8   held that the “rules contained all of the elements of a notice of proposed rulemaking

 9   as required by the APA,” were “free from procedural defects,” and gave the Plaintiffs
10   precisely what the APA requires, “fair notice.” Id. at 2384-86 (internal quotation

11   marks and citation omitted). The religious and moral exemptions’ procedural

12   validity are now also beyond dispute.

13         Faced with these unequivocal holdings from the Supreme Court as to the

14   breadth of the Departments’ discretion to craft the Final Rules, and the lack of any

15   procedural improprieties in the Departments’ promulgation of them, the Plaintiff

16   States continue to press their arguments that, notwithstanding Little Sisters, the

17   Final Rules must be set aside because they are arbitrary and capricious and because

18   they are contrary to law. But the Plaintiff States were mistaken as to these

19   arguments even before Little Sisters, and its broad holding only further solidifies
20   the conclusion that the Departments’ actions did not violate the APA or any other

21   law. Indeed, as already made plain in March for Life’s previous briefing, in

22   promulgating the Final Rules the Departments accounted for and considered the

23   totality of real world consequences implicated by the religious and moral

24   exemptions, comprehensively responded to comments on both sides of the issue, and

25   gave reasoned explanations and advanced plausible justifications for their change

26

27

28
                                             2
              Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 7 of 19




 1   in position 2 Given the deference due the Departments by this Court under

 2   controlling law, the indication provided by Little Sisters that the Departments’

 3   exercise of their discretion was not only reasonable under the circumstances but

 4   actually required, and the Plaintiff States’ continued inability to locate even one

 5   woman harmed by the Final Rules (now in effect), this Court should reject the

 6   Plaintiff States’ arbitrary and capricious challenge, as well as their contrary to law

 7   arguments, and dismiss the case in its entirety.

 8       I. The Final Rules are neither arbitrary nor capricious.

 9         The Plaintiff States argue that the Final Rules are arbitrary and capricious.
10   More specifically, they argue that the Final Rules must be set aside because the

11   Departments “(1) crafted Exemptions which are significantly broader in scope than

12   the problem they purport to solve; (2) failed to give adequate weight to the

13   imperative of the Mandate and the serious reliance interests of the intended

14   beneficiaries of the Women’s Health Amendment; (3) failed to provide a reasoned

15   explanation for their policy reversal; (4) failed to meaningfully respond to comments;

16   and (5) impermissibly weighed nonstatutory factors in promulgating the Moral

17   Exemption Rule.” States’ Suppl. Br. 3, Dkt. No. 433. None of these claims is

18   sustainable, especially in light of Little Sisters, which confirms that the Final Rules

19   comfortably comport with the APA.
20       A. The Final Rules are a proper fit for the problem recognized by the
            Departments.
21

22         The Departments have clearly indicated—and common sense would

23   otherwise suggest as much—that the moral exemption was promulgated in order to

24   prevent moral objectors from having to comply with a contraceptive requirement

25   which violated their moral principles. See 83 Fed. Reg. 57,592, 57,593 (Nov. 15,

26

27
     2See MFL’s Mot. to Dismiss/Mot. for Summ. J. 37-40, Dkt. No. 368 (“Mot. to
28   Dismiss”).
                                             3
              Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 8 of 19




 1   2018) (“The rules are necessary to protect sincerely held moral objections of certain

 2   entities and individuals. The rules, thus, minimize the burdens imposed on their

 3   moral beliefs, with regard to the discretionary requirement that health plans cover

 4   certain contraceptive services with no cost-sharing . . .”). Notwithstanding this

 5   clarity of purpose, the Plaintiff States seek to invalidate the Final Rules by

 6   summarily claiming that they represent a “vast[] expan[sion]” of the “prior

 7   exemption” and accordingly must be set aside. The Plaintiff States are wrong as to

 8   both law and logic.

 9         As to the law, the Plaintiff States’ objection to the lines drawn by the
10   Departments is foreclosed by Little Sisters, which established that they have

11   “virtually unbridled discretion” and “capacious . . . authority . . . to identify and

12   create exemptions.” 140 S. Ct. at 2380. Additionally, it is axiomatic that the “APA

13   does not . . . require agencies to tailor their regulations as narrowly as possible to

14   the specific concerns that generated them,” Associated Dog Clubs of New York State,

15   Inc. v. Vilsack, 75 F. Supp. 3d 83, 92 (D.D.C. 2014), and it also does not require them

16   to “identify the optimal threshold with pinpoint precision.” Nat’l Shooting Sports

17   Found., Inc. v. Jones, 716 F.3d 200, 214 (D.C. Cir. 2013). They are rather “only

18   required to identify the standard and explain its relationship to the underlying

19   regulatory concerns.” Id. So long as their determination is “within a zone of
20   reasonableness” it must be sustained. Id.

21         The Departments have discharged that obligation here, where they

22   recognized after years of litigation that employers with religious and moral

23   objections to providing abortifacient contraception existed, and further recognized

24   that certain religious employers could not abide by the accommodation previously

25   provided. See 83 Fed. Reg. 57,536, 57,540-543 (Nov. 15, 2018) (discussing reasons

26   for religious exemption and litigation preceding it, and stating that “[t]he expanded

27   exemptions . . . are generally consistent with the scope of exemptions that Congress

28   has established in similar contexts”). The Departments further found that the same
                                             4
              Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 9 of 19




 1   holds true for moral objectors. See 83 Fed. Reg. at 57,596, 57,602-604 (discussing

 2   reasons for moral exemption and the litigation preceding it, and stating that the

 3   moral exemption is “generally consistent with the scope of exemptions that Congress

 4   has established in similar contexts”). In making these determinations the

 5   Departments fully considered and addressed the concerns of commenters as to the

 6   scope of the employers covered, and that determination is due deference by this

 7   Court. Id.

 8         As to logic, the Plaintiff States entirely ignore the fact that before the moral

 9   exemption was solidified in the Final Rules, moral objectors had no recourse to
10   protect their conscience rights except to file suit, as March for Life ended up having

11   to do. The new remedy provided by the Departments fixed a glaring omission that

12   was made patent from years of litigation surrounding the contraceptive coverage

13   requirement. The Plaintiff States’ only argument against the moral exemption

14   appears to be that it is too expansive because it permits “nearly any employer [to]

15   stop covering contraceptive services for their employees if they have a ‘moral’

16   objection.” States’ Suppl. Br. 4. That is not a valid objection, but rather a precise

17   description of what the moral objection does and was specifically designed to do.

18   Moreover, the Plaintiff States ignore the fact that the Departments expressly

19   recognized that at the time they considered the moral exemption they knew of only
20   three “small nonprofit organizations” in need of the moral exemption. 83 Fed. Reg.

21   at 57,626-27. Thus any argument or implication by the Plaintiff States that the

22   moral exemption or its impact is so vast and ill-fitting as to be arbitrary and

23   capricious must fail. Indeed, the Departments created the moral exemption “to

24   relieve burdens that some entities and individuals experience from being forced to

25   choose between” their conscience and the contraceptive coverage requirement, and

26   it does just that, at the same time its potential impact on women is projected to be

27

28
                                             5
              Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 10 of 19




 1   so small as to be negligible.3 83 Fed. Reg. at 57,593. That fact suggests a tight fit

 2   between means and ends, not the “significant mismatch” suggested by the Plaintiff

 3   States. States’ Suppl. Br. 5.

 4         Additionally, to the extent that the Plaintiff States again (see States’ Mot. for

 5   Summ. J. 55 n.49, Dkt. No. 311) attempt to turn the argument around to claim that

 6   the moral exemption must be set aside because it was unnecessary (and therefore

 7   arbitrary and capricious) to promulgate it in the absence of more verified moral

 8   objectors, that argument too must fail. First, Little Sisters recognizes that the

 9   Departments had “virtually unbridled discretion” to craft exemptions, and the moral
10   exemption is a valid and predictable exercise of that discretion under the facts. 140

11   S. Ct. at 2380. Second, the Plaintiff States can cite to no authority to suggest that

12   the Departments were required to make moral objectors like March for Life engage

13   in piecemeal litigation to protect their rights until a threshold corpus of other moral

14   objectors appeared to justify the exemption. In fact, quite the opposite is true. For

15   instance, the legislative history surrounding the Church Amendments does not

16   reveal that Congress waited to see whether a certain number of pro-life objectors to

17   abortion would materialize before passing those protections into law. Likewise,

18   neither the Roe nor Doe courts indicated that the validity of the right to conscience

19   depends upon how many verified individuals or organizations are eager to exercise
20   it. See Roe v. Wade, 410 U.S. 113, 143 n.38 (1973); Doe v. Bolton, 410 U.S. 179, 198

21   (1973). And conscientious objection to war is protected based upon the individual’s

22   sincerity of conviction, no matter how many make use of the protections. See United

23   States v. Seeger, 380 U.S. 163, 184-187 (1965); Welsh v. United States, 398 U.S. 333,

24   339-44 (1970).

25

26

27   3See MFL’s Mot. to Dismiss 52 (showing that the estimated impact of the moral
     exemption is miniscule, and nowhere near the “millions” cited by the Plaintiff
28   States).
                                             6
              Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 11 of 19



         B. The Departments considered and accounted for all potential effects
 1          of the Final Rules before promulgating them.
 2         The Plaintiff States allege that the Final Rules promise harm to women, and

 3   further allege that the Departments ignored the prospect of that harm. States’

 4   Suppl. Br. 7-13. But the record tells a different story, and the Plaintiff States’

 5   attempt to transform a policy disagreement into a disqualifying APA violation must

 6   be rejected. Contrary to the story told by the Plaintiff States, the Departments fully

 7   addressed the scientific implications of the exemption and the reliance interests of

 8   women, and carefully balanced those interests against the propriety of compelling

 9   religious and moral objectors to provide abortifacient contraceptives as part of their
10   health care plans.

11         The Departments, for instance, reviewed a host of scientific studies and

12   comments on both sides regarding the efficacy and health benefits of contraceptives,

13   and concluded from that review that there existed “significantly more uncertainty

14   and ambiguity . . . on these issues than [they] previously acknowledged when [they]

15   declined to extend the exemption to certain objecting organizations and

16   individuals.” 83 Fed. Reg. at 57,555. The Departments further concluded, after

17   revisiting the issue, that the case for the religious and moral exemptions was

18   stronger and more substantial than they had acknowledged in the past. See 83 Fed.

19   Reg. at 57,542-48 (religious exemption); 83 Fed. Reg. 57,596-602 (moral exemption).
20   These conclusions led the Departments to finalize the exemptions, because they

21   determined that “it [was] not clear that merely expanding exemptions [would] have

22   a significant effect on contraceptive use,” given that “[t]here is conflicting evidence

23   regarding whether the [m]andate alone, as distinct from birth control access more

24   generally, has caused increased contraceptive use, reduced unintended pregnancies,

25   or eliminated workplace disparities, where all other women’s preventive services

26   were covered without cost sharing.” 83 Fed. Reg. at 57,556.

27         That the Departments’ determination to promulgate the Final Rules

28   conflicted with the policy preferences of the Plaintiff States does not render that
                                             7
              Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 12 of 19




 1   determination arbitrary or capricious. Here, because the Department’s action was

 2   “rational, based on consideration of the relevant factors[,] and within the scope of

 3   the authority delegated . . . by the statute,” it passes APA muster, notwithstanding

 4   the reliance issues raised by the Plaintiff States. Motor Vehicle Mfrs. Ass’n of U.S.,

 5   Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983). This conclusion is all

 6   the more appropriate given the fact that Little Sisters expressly noted that Congress

 7   itself had chosen not to mandate contraceptive coverage, and further found that the

 8   “policy concern” centered around women’s interest in receiving contraceptive

 9   coverage “cannot justify supplanting the text’s plain meaning,” especially when that
10   text permitted the Departments near plenary discretion to craft exemptions. Little

11   Sisters, 140 S. Ct. at 2381-82.

12         C. The Departments gave a reasoned explanation for the Final Rules.
13           Even before Little Sisters, it was clear that the Departments had comfortably

14   satisfied this requirement.4 Indeed, the Departments considered a host of important

15   factors and considerations before promulgating the moral exemption, including

16   “Congress’s history of providing protections for moral convictions regarding certain

17   health services (including contraception, sterilization, and items or services believed

18   to involve abortion); the text, context, and intent of section 2713(a)(4) and the ACA;

19   Executive Order 13798, “Promoting Free Speech and Religious Liberty” (May 4,
20   2017); previously submitted public comments; and the extensive litigation over the

21   contraceptive Mandate.” 83 Fed. Reg. at 57,596; see also 83 Fed. Reg. at 57,539-40

22   (consulting similar issues for religious exemption). Based on these considerations

23   the Departments then concluded that it was appropriate to make the exemptions

24   final, “consistent with [the congressional] history” of providing religious and moral

25   exemptions, and the “discretion Congress vested in the Departments for

26   implementing the ACA.” 83 Fed. Reg. at 57,555; 83 Fed. Reg. at 57,611. This

27

28   4   See also MFL’s Mot. to Dismiss 37-39.
                                               8
                Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 13 of 19




 1   explanation is not “inadequate” as the Plaintiff States allege, States’ Suppl. Br. 15,

 2   but rather more than sufficient under controlling law, which prohibits a court from

 3   “substitut[ing] its judgment for that of the agency,” Citizens to Pres. Overton Park,

 4   Inc. v. Volpe, 401 U.S. 402, 416 (1971), when “the agency’s path may reasonably be

 5   discerned.” Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S. 281,

 6   286 (1974). Here the Departments’ path is clear for all to see and thus permissible.

 7         Nevertheless, the Plaintiff States make much of the fact that in its previous

 8   order this Court expressed misgivings about the Departments’ explanation, hoping

 9   to maintain some avenue to invalidate the Final Rules despite Little Sisters. It is to
10   no avail. It is true that in its January 13, 2019 Order this Court stated that the

11   Plaintiffs were “likely to prevail on their claim that the agencies failed to provide a

12   reasoned explanation” for the religious and moral exemptions, because “the Rules

13   provide no new facts and no meaningful discussion that would discredit [the

14   Departments’] prior factual findings.” California v. Health & Human Servs., 351 F.

15   Supp. 3d 1267, 1296 (N.D. Cal. 2019). At the same time, however, this Court

16   recognized that its conclusion was necessarily tentative, given that the case was in

17   a stage of relative infancy, cautioning that “the parties’ positions on the [reasonable

18   explanation] issue[ ] . . . will need to be laid out in substantially greater detail for

19   the Court to sufficiently address the merits of this claim on a full record in the next
20   stages of the case.” Id. That has now been done, and more importantly, the Supreme

21   Court has intervened to render the Court’s conclusion no longer tenable.

22         First, Little Sisters held that the Departments not only had “unbridled

23   discretion to decide what counts as preventive care and screenings,” but “equally

24   unchecked” discretion “to identify and create exemptions from its own Guidelines.”

25   140 S. Ct. at 2380. The religious and moral exemptions represent a legitimate

26   exercise of the Departments’ broad discretion.

27         Second, Little Sisters concluded that the “Departments issued an IFR that

28   explained its position in fulsome detail,” and further noted that, as to the Final
                                             9
              Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 14 of 19




 1   Rules, the Departments gave a concise statement of their basis and purpose,”

 2   “explain[ed] that the rules were necessary to protect sincerely held moral and

 3   religious objections,” and “summariz[ed] the legal analysis supporting the

 4   exemptions.” Id. at 2385–86 (internal quotations and citation omitted). It cannot be

 5   that the Departments failed to provide a meaningful discussion when Little Sisters

 6   established that they provided “fulsome detail.”

 7         Third, Little Sisters took no issue with the fact that the Departments “reached

 8   a different conclusion” than they had before, id. at 2384 n.12. The Court pointed out

 9   that with respect to the religious exemption, the Departments provided “a lengthy
10   analysis of the Departments’ changed position” to justify why “an expanded

11   exemption[,] rather than the existing accommodation[,] [was] the most appropriate

12   administrative response to the substantial burden identified by the Supreme Court

13   in Hobby Lobby.” Id. at 2378. And with respect to the moral exemption, the Court

14   pointed out that the Departments grounded it on “congressional enactments,

15   precedents from [the Supreme Court], agency practice, and state laws that provided

16   for conscience protections.” Id. at 2378. The Supreme Court thus found that the

17   Departments had more than adequately discussed the factual record, did provide a

18   meaningful discussion as to why they changed course, and also laid out the legal

19   justifications for the Final Rules.
20         Conspicuously absent from the Plaintiff States’ argument on this score is any

21   reference to Little Sisters, and that absence is damning. Little Sisters rejects the

22   conclusion that the Departments failed to proffer a reasoned explanation for the

23   Final Rules, and thus establishes that they complied with their substantive

24   obligations under the APA. This is especially true when one remembers that the

25   “arbitrary and capricious” inquiry “is a narrow one,” and a “court is not empowered

26   to substitute its judgment for that of the agency.” Bowman Transp., Inc., 419 U.S.

27   at 285.

28
                                              10
               Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 15 of 19



           D. The Departments meaningfully replied to comments.
 1

 2           The Plaintiff States’ argument on this score ignores Little Sisters and

 3   pretends that the Preamble to the Final Rules doesn’t exist.

 4           In Little Sisters the Court expressly recognized that although the

 5   Departments left the “exemptions largely intact” in the Final Rules, they did in fact

 6   “respond[ ] to post-promulgation comments, explaining their reasons for neither

 7   narrowing nor expanding the exemptions beyond what was provided for in the IFRs.

 8   See 83 Fed. Reg. 57542–57545, 83 Fed. Reg. 57598–57603.” 140 S. Ct. at 2378. This

 9   recognition negates the Plaintiff States’ argument.
10           And that is as it should be. Even before Little Sisters it was clear from the

11   Final Rules’ Preamble that the Departments had assiduously addressed

12   commenters on both sides of various issues, outlined the competing positions, and

13   ultimately explained how and why they came to conclude that the Final Rules were

14   the appropriate course of action under the circumstances. See, e.g., 83 Fed. Reg. at

15   57,603-613; Pennsylvania v. Trump, 351 F. Supp. 3d 791, 812 (E.D. Pa. 2019)

16   (rejecting similar argument made by other states in nearly identical litigation,

17   stating that “a review of the Final Rules demonstrates that the Agencies

18   acknowledged the comments and provided an explanation as to why the Agencies

19   did (or did not) amend the Final Rules based on the comment”). This argument thus
20   provides no reason to set the Final Rules aside.5

21         E. The Moral Exemption is permissible.
22           The Plaintiff States argue that in promulgating the moral exemption the

23   Departments “impermissib[ly] consider[ed] . . . non-religious ‘moral’ objections to

24   contraceptive coverage without any evidence that Congress intended [them] to

25   consider such objections.” States’ Suppl. Br. 16. They are mistaken.

26

27

28   5   See MFL’s Mot. to Dismiss 39-40.
                                               11
                Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 16 of 19




 1         First, and most important, Little Sisters establishes that Congress did not

 2   prevent the Departments from creating a moral exemption. Quite to the contrary,

 3   Little Sisters held that “[u]nder a plain reading of the statute . . . the ACA gives

 4   HRSA broad discretion to define preventive care and screenings and to create the

 5   religious and moral exemptions.” 140 S. Ct. at 2381 (emphasis added). That

 6   pronouncement is controlling here and altogether dispenses with the Plaintiff

 7   States’ argument that the Departments could not consider the conscience objections

 8   of moral entities faced with having to provide contraceptive drugs. No further

 9   analysis is required to reject Plaintiffs’ contention.
10         Second, even aside from Little Sisters, the Plaintiff States cite to no

11   congressional prohibition on the Departments’ ability to consider moral objections

12   in exercising their discretion to administer the ACA. That is not surprising, because

13   there was and is none.6 Contrary to the argument proffered by the Plaintiff States,

14   this is not a situation in which the Departments relied on factors Congress “has not

15   intended it to consider.” States’ Suppl. Br. 16 (quoting Motor Vehicle Mfrs. Ass’n of

16   U.S., Inc., 463 U.S. at 43).

17         Third, as March for Life has already established, in considering the propriety

18   and necessity of the moral exemption it was eminently reasonable for the

19   Departments to account for our founding principles and practices, congressional
20   enactments, federal regulations, judicial precedents, and state laws and regulations

21   regarding the primacy of the right to conscience and our nation’s consistent

22   protection of it.7 These are factors “that would logically inform a decision maker,” so

23   the suggestion that the Departments’ consideration of them was either arbitrary or

24   capricious must fail. Stewart v. Spencer, 344 F. Supp. 3d 147, 157 (D.D.C. 2018).

25
     6 To the extent that the Plaintiff States seek here to resurrect Congress’s failure to
26
     pass a conscience amendment as a predicate for setting aside the moral exemption,
27   that route too has been foreclosed by Little Sisters. 140 S. Ct. at 2381 (finding that
     HRSA had “broad discretion to . . . create the . . . moral exemption[]”).
28   7 See MFL’s Mot. to Dismiss 24-33.

                                                12
               Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 17 of 19




 1   This conclusion is all the more appropriate in light of Little Sisters, which rejected

 2   the argument that the Departments “could not even consider RFRA as they

 3   formulated the religious exemption,” and held not only that the Departments could

 4   consider RFRA but further suggested that failing to do so would open them up to a

 5   charge that they had acted in an arbitrary and capricious fashion by “failing to

 6   consider an important aspect of the problem.” 140 S. Ct. at 2382-83, 2384. This logic

 7   applies with equal force to the moral exemption, where the Departments considered

 8   these historical factors along with equal-protection principles. See MFL’s Mot. to

 9   Dismiss 33-34. Indeed, had the Departments not considered the dictates of equal
10   protection, traditional Congressional solicitude for protecting conscience rights, a

11   federal court’s permanent injunction in a federal case filed by March for Life, and

12   the continuing litigation threat posed by the contraceptive mandate, they would

13   have “fail[ed] to consider an important aspect of the problem.” 140 S. Ct. at 2384.

14         II. The Final Rules do not violate Section 1554 by creating unreasonable
               barriers to care.
15

16            The Plaintiff States’ Section 1554 challenge fails. Congress itself chose not to

17   require contraceptive coverage and chose to exempt tens of millions of people from

18   the preventive care mandate. See MFL’s Mot. to Dismiss 4-6, 35-36. The moral and

19   religious exemptions cannot constitute “unreasonable barriers,” nor can they be
20   seen as “imped[ing] timely access to health care services,” 42 U.S.C. § 18114, when

21   Congress itself provided for carve-outs that dwarf those two exemptions. 8 The

22   Supreme Court’s imprimatur in Little Sisters as to the Departments’ expansive

23   discretion to create exemptions from the contraceptive coverage requirement HRSA

24   created only bolsters the conclusion that the Departments did not create

25   unreasonable barriers to care in promulgating the Final Rules. Finally, the

26   Departments’ considered conclusion that the effect of the moral exemption on

27

28   8   Tellingly, the Plaintiff States have never challenged these vastly larger carve-outs.
                                                   13
                 Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 18 of 19




 1   insurance coverage would be “small,” 83 Fed. Reg. at 57,626—a finding the Plaintiff

 2   States can proffer no evidence to refute—dispels this argument.9

 3       III. The Final Rules do not violate Section 1557 by discriminating against
              women.
 4

 5         The Plaintiff States claim that the Final Rules must be set aside as contrary

 6   to law because they discriminate against women. States’ Suppl. Br. 19-20. They are

 7   mistaken.10

 8         The contraceptive coverage requirement confers a unique benefit only upon

 9   women, 83 Fed. Reg. at 57,607, so if anything the Departments have uniquely
10   discriminated in their favor. The Plaintiff States ignore this fact and curiously cite

11   to the irrelevant Bostock v. Clayton County, 140 S. Ct. 1731 (2020), claiming that

12   because of the Final Rules “[w]omen are forced . . . to accept incomplete health

13   coverage unequal to that received by male colleagues,” or to take alternative

14   measures when faced with that prospect. States’ Suppl. Br. 20.11 That claim does

15   not comport with reality—a slight adjustment to a regulatory regime which already

16   benefits women more than men, and still does so after the adjustments are

17   accounted for, cannot constitute discrimination against women.12 Indeed, the fact

18   that the circumscribed modifications to the contraceptive coverage requirement, in

19   the form of the moral and religious exemptions, affect only women is not a sign of
20

21   9 The Departments also estimated a similar lack of negative effect with respect to
     the religious exemption. See 83 Fed. Reg. at 57,556.
22   10 See MFL’s Mot. to Dismiss 36-37.
     11 This argument is not only ill-founded, but was anticipated and rejected by the
23
     Departments. See 83 Fed. Reg. at 57,607 (“women’s preventive services in general,
24   and female contraceptives specifically, [are treated more favorably than] male
     preventive services or contraceptives”).
25   12 In fact, if the logic of the Plaintiff States were taken to its natural termination

     point, the contraceptive coverage requirement itself would have to be deemed a
26
     violation of Section 1557, because it actually “den[ies] []men full and equal
27   healthcare benefits.” States’ Suppl. Br. 19-20. The Plaintiff States, of course, cannot
     acknowledge this because such an admission would doom their entire enterprise by
28   rendering the contraceptive coverage requirement itself ultra vires.
                                                  14
               Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 438 Filed 11/25/20 Page 19 of 19




 1   sex discrimination but rather the natural consequence of the discretion granted the

 2   Departments by Congress. Little Sisters, 140 S. Ct. at 2380. The Departments had

 3   broad discretion to create the requirement from whole cloth to benefit women, and

 4   they have the same broad discretion to create exemptions to it to protect religious

 5   and moral objectors. Id. If this were not the case, the discretion recognized by the

 6   Supreme Court in Little Sisters would have to be deemed sex discrimination each

 7   time the Departments chose to exercise it in a manner that even tangentially

 8   affected women more than men, or vice versa. This is refuted by the logic animating

 9   Little Sisters.
10                                       Conclusion

11          For the reasons discussed here, and those reasons already discussed in March

12   for Life’s Motion to Dismiss/Motion for Summary Judgment filings, this Court

13   should deny the Plaintiff States’ Motion for Summary Judgment, grant March for

14   Life’s Motion to Dismiss/Motion for Summary Judgment, and dismiss the case in its

15   entirety with prejudice.

16      Respectfully submitted this 25th day of November, 2020.

17                                   By: s/Kenneth J. Connelly
18                                       Kenneth J. Connelly, AZ Bar No. 025420**
                                         Alliance Defending Freedom
19                                       15100 North 90th Street
                                         Scottsdale, AZ 85260
20                                       (480) 444-0020
21                                       (480) 444-0028 Fax
                                         kconnelly@ADFlegal.org
22
                                          Brian R. Chavez-Ochoa
23                                        Chavez-Ochoa Law Offices, Inc.
                                          4 Jean Street, Suite 4
24                                        Valley Springs, CA 95252
                                          (209) 772-3013
25                                        (209) 772-3090 Fax
                                          chavezochoa@yahoo.com
26

27                                   Counsel for Intervenor-Defendant March for Life

28                                   ** Pro hac vice granted
                                              15
               Supplemental Brief of Intervenor-Defendant (4:17-cv-05783-HSG)
